Morgan, J.
In a former proceeding we directed the defendant to grant to relators a suspensive appeal upon their giving bond according to law.
The property belonging to the succession is in the custody of the executor and under the control of the parish court. It is claimed by the relators. Judgment was rendered against them. From this judgment we have granted them a suspensive appeal. Until the judgment appealed from is disposed of by us, the property will remain where it is. No moneyed judgment has been rendered against the relators. They are not seeking to suspend the execution of any judgment given against them. The suspensive appeal which has been granted to them ■ simply keeps the property in the hands of the executor. Under this state of facts, a bond for costs is all that they should be held to give.
It is therefore ordered, adjudged and decreed that the rule herein granted be made absolute, and that the parish judge of the parish of St. Mary be ordered to grant to the relators a suspensive appeal from the judgment by them complained of upon their furnishing bond in the sum of one hundred dollars.